DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on October 27, 2021 and December 30, 2021 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nedwick et al. (US 2,930,815) in view of Vitcha (US 3,370,095).
Nedwick et al. disclose a process for the preparation of thioethers comprising reacting acetylene with a thiol under pressure in the presence of a catalyst (column 1, lines 18-26; column 2, line 7-33; column 3, lines 24-42; and column 4, line 75 to column 5, line 22).  Suitable catalysts include alkali metals, their oxides, hydroxides, cyanides, sulfides, alcoholates and mercaptides (column 5, lines 6-13).  It is disclosed that 
Nedwick et al. differ from the claimed invention in that the vinylation reaction is carried out at pressures above 2 bar.  
Vitcha et al. disclose that various processes have been proposed for the preparation of vinyl ethers however there is a requirement to use high pressures which is accompanied by the hazards necessarily associated with high-pressure acetylene operations (column 1, lines 18-26).  The reaction conditions of Vitcha allow one to avoid the use of high acetylene pressures while maintaining high yields (column 1, lines 27-57).  Vitcha et al. disclose a process for preparing a wide variety of vinyl ethers by reacting the corresponding alcohol with acetylene in the presence of a strongly alkaline vinylation catalyst at substantially atmospheric pressures (column 1, line 46 to column 4, line 7 and claims 1, 4 and 5).   Vitcha et al. disclose that the process is particularly characterized by its ability to produce high yields of the desired ether even at substantially atmospheric pressure and with commercial low-cost catalyst (column 1, lines 46-49).  The process is disclosed a being particularly suitable for commercial operation since it both economic and flexible (column 3, lines 66-69).  A wide variety of end products can be obtained simply by changing or modifying the lower alcohol added without the necessity of replacing the reaction medium (column 3, lines 69-71).

Nedwick et al. differ from the claim 10 in that the vinylation reaction of Nedwick et al. is not required to be carried out continuously.
Vitcha et al. disclose that their process can be adapted to continuous operation (column 3, lines 72-73).
           One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the process of Nedwick et al. could be carried out continuously in the manner disclosed by Vitcha et al., since Vitcha et al. disclose that their process can be adapted to continuous operation.
            The applicants’ comparative results in Table 1 on page 5 of the specification were considered.  However, Vitcha disclose a vinylation process wherein substantially atmospheric pressures are used.  In addition,  the applicants have not shown that their results are unexpected given the fact that in Example 2 of Nedwick et al. the yield of β-hydroxyethyl vinyl sulfide decreased from 97% to 80% when the pressure increased . 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Macho et al. (SK 284667 B6, machine generated English translation pages 1-9) in view of Nedwick et al. (US 2,930,815).   
Macho et al. disclose a process for producing alkyl vinyl ethers wherein the method is carried out by reacting at least one saturated aliphatic alcohol having 1 to 8 carbon atoms with acetylene at 60 to 140°C, characterized in that the addition is carried out in a liquid reaction medium at a pressure of 0.05 to 0.3 MPa (0.5 to 3 bar) under the catalytic action of super-basic catalyst system generated in situ (abstract on page 1; the paragraph bridging pages 2 and 3 under the heading Summary of the invention and the claims on pages 8 and 9).  The molar ratio of alkali metal compound to alcohol is 1:0.1 to 2.  The process can be carried out continuously (abstract and claims).  Processes for the preparation of alkyl vinyl ethers usually require higher pressures and for safety reasons it is necessary to dilute the acetylene with an inert gas (paragraph 2 on page 2).  The advantages of the process include reproducibility, production reliability, high vinylation rate under mild reaction conditions, while achieving high selectivity for alkyl vinyl ethers at low investment, energy and even low operating cost (paragraph 2 page 3). 
Macho et al. differ from the instant claims in that Macho et al. do not require the alkyl vinyl ether to be a mono vinyl thioether prepared by reacting 2-hydroxy-ethane-1-thiol with acetylene. 

           One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the process of Macho et al. could be carried out using mercaptoethanol as the alcohol, since Nedwick et al. show an analogous vinylation reaction wherein mercaptoethanol is reacted with acetylene to prepare β-hydroxyethyl vinyl sulfide, which is the corresponding vinyl ether.  The skilled artisan would have been motivated to carry out the process of Macho et al. using mercaptoethanol as the alcohol, since the process of Nedwick et al. would allow for the preparation of alkyl vinyl ethers without requiring the use of high pressures.  Thus, offering the advantages of reproducibility, production reliability, high vinylation rate under mild reaction conditions, while achieving high selectivity for alkyl vinyl ethers at low investment, energy and even low operating cost.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699